        Case 2:14-cr-00315-WB Document 662 Filed 08/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                              CRIMINAL ACTION
                                                       NO. 14-315
              v.

 JARED HAYES



                                        ORDER

      AND NOW, this 13th day of August, 2020, upon consideration of Defendant’s Motion

for Compassionate Release (ECF 650, 660) and the Government’s Response thereto (ECF

656), IT IS ORDERED that Defendant’s motion is DENIED.




                                                BY THE COURT:



                                                /s/ Wendy Beetlestone
                                                _______________________________
                                                WENDY BEETLESTONE, J.
